54 N.Y.2d 970 (1981)
In the Matter of Bruce Blumenthal, Appellant,
v.
Victor S. Bahou, as President of the Civil Service Commission of the State of New York, et al., Respondents.
Court of Appeals of the State of New York.
Argued September 18, 1981.
Decided October 27, 1981.
Arthur F. McGinn, Jr., for appellant.
Robert Abrams, Attorney-General (John Q. Driscoll and Shirley Adelson Siegel of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (76 AD2d 1026).